—Action to recover damages for personal injuries suffered by reason of *914the collision of two automobiles. Appeal by plaintiffs from a judgment •dismissing the complaints, as to defendants Benjamin Cohn and Essie Cohn, at close of plaintiffs’ case, and in favor of defendant Jerome R. McDougal, entered on the verdict of a jury.. Judgment reversed on the law and the facts, without costs, and a new trial granted. The findings of fact implicit in the verdict of the jury are disaffirmed. The interests of justice require a new trial. The refusal of the trial court to reopen the case to enable plaintiffs to adduce further evidence constituted an improvident exercise of discretion. Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.